674 F.3d 598 (2012)
MICHIGAN BELL TELEPHONE COMPANY, Plaintiff-Appellee,
v.
COVAD COMMUNICATIONS COMPANY; Talk America, Inc.; XO Communications Services, Inc., Intervenors Defendants-Appellants,
McLeodUSA Telecommunications Services, Inc.; TDS Metrocom, LLC, Intervenors,
J. Peter Lark, Commissioner; Laura Chappelle; Monica Martinez, Defendants.
Michigan Bell Telephone Company, Plaintiff-Appellee,
v.
Laura Chappelle; J. Peter Lark; Monica Martinez, Defendants-Appellants,
Covad Communications Company; Talk America, Inc.; McLeodUSA Telecommunications Services, Inc.; TDS Metrocom, LLC; XO Communications Services, Inc., Intervenors.
Nos. 07-2469, 07-2473.
United States Court of Appeals, Sixth Circuit.
Argued: December 10, 2008.
Decided and Filed: March 26, 2012.
ARGUED: Bill Magness, Casey, Gentz & Magness, L.L.P., Austin, Texas, Michael A. Nickerson, Office of the Michigan Attorney General, Lansing, Michigan, for Appellants. William Julius Champion III, Dickinson Wright PLLC, Ann Arbor, Michigan, for Appellee. Scott H. Angstreich, Kellogg, Huber, Hansen, Todd, Evans & Figel, PLLC, Washington, D.C., for Amici Curiae. ON BRIEF: Bill Magness, Casey, Gentz & Magness, L.L.P., Austin, Texas, Michael A. Nickerson, Office of the Michigan Attorney General, Lansing, Michigan, Michael S. Ashton, Fraser, Trebilcock, Davis & Dunlap, P.C., Lansing, Michigan, Steven D. Hughey, Office of the *599 Michigan Attorney General, Lansing, Michigan, for Appellants. William Julius Champion III, Jeffery V. Stuckey, Dickinson Wright PLLC, Ann Arbor, Michigan, for Appellee. Scott H. Angstreich, Kellogg, Huber, Hansen, Todd, Evans & Figel, PLLC, Washington, D.C., Laurel R. Bergold, Federal Communications Commission, Washington, D.C., for Amici Curiae.
Before: BATCHELDER, Chief Judge; GILMAN and SUTTON, Circuit Judges.

OPINION
ALICE M. BATCHELDER, Chief Judge.
On appeal of this case to the United States Supreme Court, the Court reversed our prior holding and held that the incumbent local exchange carrier, Michigan Bell, must lease its existing entrance facilities for interconnection at cost-based rates. Talk Am., Inc. v. Mich. Bell Tel. Co., 564 U.S. ___, 131 S.Ct. 2254, 2260, 180 L.Ed.2d 96 (2011).
Consequently, we REVERSE the district court's judgment to the contrary and REMAND this case to the district court with instructions to enter an Order consistent with the Supreme Court's opinion.